Citation Nr: 1330669	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-23 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for recurrent left inguinal hernia with mesh repair, from December 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from May 1955 to September 1958.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a 30 percent evaluation for the Veteran's left inguinal hernia, effective June 4, 2008 to October 13, 2008; allowed a temporary total evaluation on the basis of the need for surgery requiring convalescence from October 14, 2008 to November 30, 2008; and, assigned a noncompensable evaluation for the Veteran's left hernia disability, from December 1, 2008.  The Veteran timely appealed that decision.

In a June 2009 rating decision, the RO increased the Veteran's left hernia disability evaluation to 10 percent disabling, from December 1, 2008.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a hearing transcript is associated with the claims file.

In an October 2012 decision, the Board denied entitlement to an evaluation in excess of 30 percent for left inguinal hernia for the period June 4, 2008 through October 13, 2008; denied entitlement to an earlier effective date for the temporary total evaluation prior to October 14, 2008; and, denied entitlement to an extension of that temporary total evaluation beyond December 1, 2008.  The Board remanded the issue of entitlement to an increased evaluation for left hernia disability in excess of 10 percent from December 1, 2008, for further development.  This matter was remanded again in April 2013.

Review of the Virtual VA efolder also includes a July 2012 claim for special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.  The issue has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2013, the Board remanded the appeal for an additional VA examination to assess the nature and severity of the Veteran's left inguinal hernia.  As relevant, the April 2013 Remand instructions directed the examiner to review the claims folder and evaluate the Veteran for any neurological symptoms regarding his left ilioinguinal nerve entrapment.  The examiner was also asked to comment on whether any neurological condition was manifested by more than severe to complete paralysis.

The May 2013 VA examination report reflects that the examiner did not have access to the claims folder for review at the time of the examination; however, the examiner did review the claims folders in July 2013 and prepare an addendum notation.  The examiner determined that the Veteran currently did not have a hernia and related his reports of pain to ilioinguinal nerve entrapment.  He did not conduct any neurological testing to assess the nature and severity of the nerve entrapment or make further comment on it.  In the July 2013 addendum opinion, the examiner simply stated that due to pain the Veteran underwent resection of the left ilio-inguinal nerve for symptomatic relief.

An additional examination is necessary to ensure substantial compliance with the prior remand instructions as noted above.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of the neurological manifestations of his left ilioinguinal hernia residuals.  

The claims folder and any pertinent document in the Virtual VA/ VBMS efolder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following testing, the examiner should state whether the service connected left ilioinguinal nerve entrapment is manifested by more than severe to complete paralysis.

The examiner should address the Veteran's lay statements with regard to pain and that the mesh repair for his hernias is not currently functioning to reduce/support his hernias.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following the above, readjudicate the Veteran's claim for increased evaluation for his left inguinal hernia for the period from December 1, 2008.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



